Citation Nr: 0310625	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right and left lower extremities, each 
claimed as secondary to service-connected weak feet.

2.  Entitlement to service connection for peripheral vascular 
disease of the right and left lower extremities, each claimed 
as secondary to service-connected weak feet.

3.  Entitlement to an increased rating for service-connected 
bilateral weak feet, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision in which 
the RO denied service connection for peripheral neuropathy of 
the right and left lower extremities, each claimed as 
secondary to service-connected weak feet, and service 
connection for peripheral vascular disease of the right and 
left lower extremities, each claimed as secondary to service-
connected weak feet.  Later, in April 1996, the RO denied an 
increased rating for bilateral weak feet, evaluated as 30 
percent disabling.  The veteran filed a notice of 
disagreement in November 1996 and a statement of the case 
(SOC) was issued in February 1997.  The veteran submitted a 
substantive appeal on May 6, 1997.  
 

FINDINGS OF FACT

1.  In March 1996, the RO notified the veteran of its denial 
of service connection for peripheral neuropathy of the right 
and left lower extremities, each claimed as secondary to 
service-connected weak feet, and service connection for 
peripheral vascular disease of the right and left lower 
extremities, each claimed as secondary to service-connected 
weak feet.
 
2.  In November 1996, the veteran, expressed disagreement 
with the denial of service connection for peripheral 
neuropathy of the right and left lower extremities, each 
claimed as secondary to service-connected weak feet, and 
service connection for peripheral vascular disease of the 
right and left lower extremities, each claimed as secondary 
to service-connected weak feet.
 
3.  A statement of the case addressing service connection for 
peripheral neuropathy of the right and left lower 
extremities, each claimed as secondary to service-connected 
weak feet, and service connection for peripheral vascular 
disease of the right and left lower extremities, each claimed 
as secondary to service-connected weak feet, was issued in 
February 1997.
 
4.  No document was received within the 60-day period 
following the issuance of the statement of the case that can 
be construed as either a substantive appeal on the service 
connection issues, or a request for an extension of time to 
file a substantive appeal as to those issues.  

5.  The objective and subjective evidence establishes that 
the veteran's service-connected bilateral weak feet result in 
foot disability comparable to bilateral marked deformity and 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to review the issues of 
entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities, each claimed as 
secondary to service-connected weak feet, and service 
connection for peripheral vascular disease of the right and 
left lower extremities, each claimed as secondary to service-
connected weak feet.  38 U.S.C.A. §§ 7105, 7108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2002).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected bilateral weak feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321,4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims, Timeliness of Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.
 
A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the substantive appeal must indicate either that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.
 
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a substantive appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).
 
As noted in the introduction, the RO denied service 
connection for peripheral neuropathy of the right and left 
lower extremities, each claimed as secondary to service-
connected weak feet, and service connection for peripheral 
vascular disease of the right and left lower extremities, 
each claimed as secondary to service-connected weak feet; the 
veteran filed a notice of disagreement in November 1996.  The 
RO issued the veteran a SOC on these issues in February 1997, 
with a cover letter, which clearly notified the veteran that 
he had to file a formal appeal to perfect his appeal; a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) was 
enclosed for this purpose.  However, the claims file contains 
no correspondence from either the veteran or his 
representative that can be construed as a timely substantive 
appeal, or a timely extension to file a substantive appeal.  

Pursuant to 38 CFR 20.302, the veteran had until April 21, 
1997 (60 days from the date of issuance of the SOC) to file a 
substantive appeal-in this case, such date is the later of 
the date of the expiration of one year from the notification 
of the denial of the service connection claims (March 20, 
1996) and 60 days from the issuance of the SOC on the service 
connection claims.  While the veteran filed a substantive 
appeal (VA Form 9) on May 6, 1997, this document was dated 
and received several days after the date for a filing a 
timely substantive appeal expired.  

The Board also notes that, prior to the expiration of the 60-
day period for filing a timely substantive appeal on the 
service connection issues, no document was filed by either 
the veteran or his representative that can be construed as a 
timely request for an extension of time to file a substantive 
appeal on those issues.  See 38 C.F.R. § 20.303.  Finally, 
while the version of 38 C.F.R. § 20.302 in effect since 
October 3, 2001, includes a special provision for extending 
the time period for filing a substantive appeal when the 
appellant files additional evidence within one year of the 
date of the notification of the decision being appealed (see 
38 C.F.R. § 20302(b)), here, that provision does not extend 
the time period for filing a substantive appeal on the 
service connection issues.  
 
Pursuant to the undersigned Board Member's request, in 
November 2002, the Administrative Service of the Board 
notified the appellant and his representative of the Board's 
preliminary observations that the record raised a question as 
to the timeliness of a substantive appeal on the service 
connection issues, and gave them a period of 60 days to 
provide evidence or information, or to request a hearing, on 
the timeliness question. To date, no response has been 
received from either the veteran or his representative.
 
Under these circumstances, the Board must conclude that the 
veteran failed to timely perfect an appeal with respect to 
the issues of entitlement to service connection for 
peripheral neuropathy of the right and left lower 
extremities, each claimed as secondary to service-connected 
weak feet, and service connection for peripheral vascular 
disease of the right and left lower extremities, each claimed 
as secondary to service-connected weak feet.  As such, the 
Board does not have jurisdiction to review these claims, and, 
pursuant to the Board's authority under 38 U.S.C.A. § 
7105(d)(3), the claims must be dismissed.

II.  Increased Rating for Bilateral Weak Feet

A.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to an increased rating 
for service-connected bilateral weak feet has been 
accomplished.  

As evidenced by the February 1997 SOC, and the several 
supplemental SOCs of record, the veteran has been furnished 
the pertinent laws and regulations governing the claim and 
the reasons for the denial of the veteran's claim.  
Importantly, the February 1997 SOC provided the relevant 
diagnostic criteria corresponding to a higher rating 
assignment.  Hence, the Board finds that he has been given 
notice of the information and evidence needed to substantiate 
the claim and (as evidenced by, e.g., the April 2001 RO 
letter soliciting information and/or evidence), has been 
afforded opportunities to submit such information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The April 2001 RO letter requested that the veteran identify 
VA sources of treatment so that records could be obtained.  
In addition, the RO notified the veteran that it would assist 
in obtaining relevant evidence, such as medical records, 
employment records, or records from other Federal agencies 
(such as the Social Security Administration), provided that 
the veteran give enough information to allow the RO to issue 
a request from the agency or person holding the records.  
Furthermore, the RO informed the veteran that it would 
provide a medical examination if deemed necessary to make a 
decision on the claim.  Finally, the RO informed the veteran 
that he would be notified of any negative results in its 
attempts to obtain relevant evidence. 

The Board also finds that all necessary development, to the 
extent possible, has been accomplished.  The RO obtained 
pertinent treatment records from the VA Medical Center (VAMC) 
in East Orange, New Jersey; and provided several VA 
orthopedic examinations.  The veteran submitted private 
treatment records from the J. Boylan, D.P.M., and M. 
Filippine, M.D.  Notably, these records were previously 
requested obtained by the RO in conjunction with a prior 
claim.  In response to the April 2001 VCAA notification 
letter, the veteran advised the RO that he did not possess, 
nor did he wish to provide, additional evidence.  Neither the 
veteran nor his representative asserts, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim on appeal 
that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim the claim of entitlement to an increased rating 
for service-connected bilateral weak feet at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

B.  Factual Background

Historically, in May 1957, the RO granted service connection 
for weak feet, evaluated as 10 percent disabling.  The RO 
determined that the veteran suffered depressed longitudinal 
arches with moderate pronation of the feet, diagnosed as weak 
feet, and that the condition was aggravated by the veteran's 
military service.  In October 1994, the RO denied service 
connection for frozen feet.

In a February 1996 statement, the veteran contended that the 
rating assigned for his bilateral weak feet disability did 
not reflect the degree of disability.  He described a 
worsening condition, with extreme tenderness and spasm of 
both feet, resulting in the inability to walk.  

A VA podiatric examination was provided in April 1996.  The 
veteran complained of a history of painful feet, prior 
exposure to extreme cold in service, and a flat foot 
condition.  The VA examiner observed discoloration of the 
foot, superficial varicose veins, edema, dry skin, and pes 
planus deformity, bilaterally.  The veteran's sensation was 
altered for touch and pinprick, both lower limps.  He was 
unable to toe and heel walk.  The veteran's ankle range of 
motion was good.  The VA examiner noted the veteran's pes 
planus deformity, found to be more marked on the standing 
position.  X-ray examination reportedly showed no 
abnormalities.  The VA examiner diagnosed pes planus 
deformity on clinical examination, peripheral neuropathy, and 
varicose veins with edema and venostatis, with moderate 
residuals.

In his May 1997 substantive appeal, the veteran advised the 
RO of medical evidence from J. Boylan, D.P.M., and M. 
Filippine, M.D., would provided support for his contention 
that his bilateral weak feet condition had deteriorated.  In 
an associated statement, the veteran stated that prosthetics, 
in the form of orthopedic support shoes, did not help his 
condition.  

The veteran submitted his medical records from Dr. Filippine 
and Dr. Boylan, dated in February 1993 and March 1993, 
respectively.  According to the reports, the veteran related 
a history of cold weather exposure in service.  A February 
1993 medical report from Dr. Filippine reflects the 
physician's observation of bilateral pes planus, and a 
determination that polyneuropathy of the lower extremities 
was residual of cold weather exposure in service.  In a March 
1993 medical report, Dr. Boylan included an observation of 
pes valgo plantus deformity of the right and left foot, and 
peripheral polyneuropathy of the right and left lower 
extremity.  Dr. Boylan's radiographic examination revealed 
orthopedic deformities including degenerative joint changes 
at the mid-foot and rear-foot areas.  Dr. Boylan's impression 
was peripheral polyneuropathy secondary to frostbite; and 
bilateral foot, bilateral ankle degenerative joint disease 
secondary to pes valgo plantus deformity and prior war 
injuries.

The veteran also submitted medical records from the East 
Orange VAMC, alleged to show a deteriorating service-
connected condition.  According to the records, the veteran 
was diagnosed with peripheral neuropathy and venous stasis of 
the lower extremities in November 1996, following the 
veteran's complaints of pain on walking.  

Two VA examinations were provided in July 1997.  The veteran 
related a history of cold weather exposure in service during 
both examinations.  During his VA neurological examination, 
the veteran complained of intermittent claudication, episodic 
cramps, and numbness of the feet.  The VA examiner diagnosed 
polyneuropathy, probably secondary to cold weather exposure.  
According to the VA cardiovascular examiner, the veteran 
complained of constant pain in both feet with radiation to 
both knees, and inability to stand or walk for short periods.  
The VA cardiovascular examiner related the veteran's 
complaints to bilateral, severe peripheral neuropathy and 
peripheral vascular disease.  The VA examiner opined that 
peripheral vascular disease was not related to the veteran's 
diagnosis of weak feet, unless "weak feet" was the 
equivalent of frozen feet.  

The RO ordered supplemental opinions from the July 1997 VA 
examiners as to whether peripheral neuropathy and peripheral 
vascular disease were related to the veteran's service-
connected bilateral weak feet disability.  The July 1997 VA 
examiners were unavailable to clarify the diagnoses.  
Accordingly, additional VA examiners provided supplemental 
opinions in March 1998.  In March 1998, a VA neurological 
examiner determined that, according to the July 1997 VA 
examination report, peripheral neuropathy of the feet was 
most likely secondary to "frozen feet."  A VA 
cardiovascular examiner agreed with the VA neurological 
examiner's statements.

In October 1998, another VA neurological examination was 
provided.  Following a review of the claims folder, including 
prior VA examinations, the VA examiner provided that the 
correct diagnosis of the veteran's "weak feet" condition 
was "pes planus," and concluded that peripheral neuropathy 
was not due to service-connected weak feet, or "pes planus" 
discovered in service.  

In February 1999, the veteran underwent VA podiatric 
examination.  The veteran complained of cramping in the 
arches and in his toes nightly.  Physician examination 
revealed a fifteen-degree angulation of the large toe with an 
overlapping on the right of the second toe.  Mild clawing of 
the second through the fifth toe was noted.  The VA podiatric 
examination diagnosed frostbite of both feet.  X-ray 
examination revealed mild hallux valgus deformity at the left 
first metatarsophalangeal joint, with no other abnormalities 
seen.  The VA examiner recommended a weight-bearing view to 
rule out pes planus or bilateral heel valgus.

In June 1999, the veteran claimed that his service-connected 
disabilities resulted in marked interference with employment.

The veteran underwent VA podiatric examination in April 2001.  
The veteran presented with a chief complaint of painful 
heels, described as sharp pain.  The veteran stated that the 
pain was worse when standing or walking, and he experienced 
minor pain at rest.  The veteran related a service history of 
frostbite.  The veteran denied the use of any orthotics.  The 
VA examiner observed extreme pain on palpation of the 
posterior heel and pain on the palpation of the plantar 
aspects of both feet.  There was extreme pain on palpation of 
the Achilles tendon.  The VA examiner noted a pes planus 
deformity, and decreased medial longitudinal arches.  The 
veteran's heels demonstrated a valgus deformity of two 
degrees bilaterally.  He was unable to stand on his toes or 
heels.  The VA examiner diagnosed sensory neuropathy of both 
feet bilaterally.

C.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Initially, the Board notes that, in addition to bilateral 
weak feet, the veteran has a number of other conditions 
affecting his feet-namely, peripheral neuropathy of the 
right and left lower extremities, and peripheral vascular 
disease of the right and left lower extremities.  These 
disabilities have neither been service-connected nor in any 
way related to the veteran's service-connected weak feet; and 
the record reflects that these disabilities are medically 
distinguishable.  The October 1998 VA examiner specifically 
concluded that peripheral neuropathy symptoms were not due to 
service-connected weak feet or, as properly diagnosed, "pes 
planus."  In addition, in July 1997, a VA examiner concluded 
that the veteran's peripheral vascular disease was not 
related to his diagnosis of weak feet, unless "weak feet" 
was comparable to "frozen feet."  The original rating 
decision in May 1957 granting service connection for 
bilateral weak feet shows that the disorder characterized as 
"weak feet" was not "frozen feet," but the foot disability 
resulting from in-service aggravation of pre-existing 
bilateral pes planus.  

The Board acknowledges that, in a March 1993 report, the 
veteran's private physician, Dr. Boylan, suggested that the 
veteran had degenerative joint changes of the feet and ankles 
secondary to pes valgo plantus deformity and prior war 
injuries.  Dr. Boylan did not detail the war injuries alluded 
to in his medical opinion, nor did he explain why he assumed 
such degenerative changes were due to pes valgo plantus.  
Furthermore, two VA examiners, in April 1996 and February 
1999, noted no such degenerative joint changes on 
radiographic evaluation.  To the extent that there is no 
supportive evidence for Dr. Boylan's conclusion, and the 
veteran has not otherwise alleged that such evidence exists, 
Dr. Boylan's March 1993 medical opinion provides little with 
respect to the veteran's rating for service-connected 
bilateral weak feet.

Hence, the Board will only review the evidence concerning the 
veteran's service-connected bilateral weak feet disability, 
clinically diagnosed as bilateral pes planus, in determining 
the appropriate evaluation for that condition.  

Bilateral pes planus is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under that Code, a 
noncompensable evaluation is warranted for mild acquired pes 
planus, when symptoms are relieved by built-up shoe or arch 
support.  A 10 percent evaluation is warranted for moderate 
pes planus, and requires the weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is warranted for severe bilateral pes planus and 
requires objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation, the highest rating 
available under that code, is warranted for pronounced 
bilateral pes planus and requires marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Considering the evidence of record in light of the applicable 
criteria, the Board finds that the Board concludes that a 
rating in excess of 30 percent for bilateral weak feet is not 
warranted.  The Board notes that the November 1996, July 
1997, March 1998, and April 2001 VA examiners related the 
veteran's complaints of pain and inability to stand or walk, 
not to pes planus symptoms, but to peripheral neuropathy.  
Even after providing detailed notes regarding the veteran's 
pes planus deformity, the April 2001 VA podiatric examiner 
diagnosed the veteran's pain symptomatology (including 
extreme pain on palpation of the heel, plantar aspects, and 
Achilles tendon) as sensory neuropathy of both feet.  The 
cited evidence would suggest that the veteran's alleged 
worsening condition is not a product of a his service-
connected bilateral weak feet, but a neurological disorder 
that is not service connected.  

Furthermore, clinical evidence of bilateral pes planus has 
been consistent, as reported in the April 1996 and April 2001 
VA examinations.  Both VA examiners observed the pes planus 
deformity.  The April 1996 observed the deformity as more 
marked on standing position.  The April 2001 VA examiner 
noted decreased medial longitudinal arch and valgus deformity 
of the heels.  The cited evidence provides objective evidence 
of marked deformity, along with callosities in the form of 
bilateral valgus deformity.

Thus, the Board finds that the medical evidence suggests that 
the service-connected disability is no more disabling thatn 
is contemplated by the current 30 percent evaluation, and 
that the criteria for the maximum 50 percent evaluation under 
Diagnostic Code 5276 simply are not met.  In reaching this 
decision, the Board has considerd the complaints of bilateral 
foot pain.  However, the preponderance of the evidence 
indicates that the veteran's symptoms of pain and other 
symptoms resulting in functional loss, have been associated 
with a nonservice connected disability.  Even assuming, 
arguendo, that some pain may be attributed to the veteran's 
service-connected disability, the Board finds that any 
functional loss due to such pain is already contemplated in 
the current 30 percent evaluation.  Hence, the veteran's 
pain, alone, provides no basis for assignment of a higher 
evaluation.   

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Although the veteran is not 
currently working and he alleges that his bilateral weak feet 
disability has affected his ability to work, there is no 
showing that such disability, alone, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for accomplishment of the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for service-connected 
bilateral weak feet must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

As a timely substantive appeal has not been filed to perfect 
the appeal for the issues of service connection for 
peripheral neuropathy of the right and left lower 
extremities, each claimed as secondary to service-connected 
weak feet, and for service connection for peripheral vascular 
disease of the right and left lower extremities, each claimed 
as secondary to service-connected weak feet, the appeal as to 
those issues is dismissed.

A rating in excess of 30 percent for bilateral weak feet is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

